THOMAS, J.
We affirm the order dismissing Appellant’s motion for postconviction relief and amended motion for postconviction relief as untimely. Appellant filed a timely eleven-claim motion pursuant to Florida Rule of Criminal Procedure 3.850. The post-conviction court found that two of Appellant’s claims were facially insufficient and, pursuant to Spera v. State, 971 So.2d 754 (Fla.2007), permitted Appellant to file an amended motion within 60 days. Spera requires that a movant be given a “reasonable opportunity to amend insufficient claims”, and implies that the period not exceed 30 days. In the instant case, instead of filing a timely amended motion, Appellant moved for an extension of time to file his amendment, which was denied, and caused further delay by appealing to this court. When Appellant did file his amended motion, both the two-year window for rule 3.850 motions and the 60-day period given to amend his motion had passed, and the amended motion was *37therefore untimely filed. Furthermore, Appellant waived his arguments concerning his nine claims which were originally timely filed because he failed to specifically address these claims in his Initial Brief.
AFFIRMED.
ROBERTS and MARSTILLER, JJ., concur.